FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/02/2022 has been entered. Claims 11-13 are newly added. Claims 1-13 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/11/2022.

Drawings
The replacement drawings were received on 08/02/2022.  These drawings are acceptable.

Claim Objections
Claim 13 is objected to for the following minor informalities:
Claim 13, line 8, “the opening of said member” should be revised to: 
-- the opening of said annular member --;
Claim 13, line 10, recites “inner portion of the member”, which should be revised to: -- inner portion of the annular member --;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, line 2-3, & Claim 13, line 7-8, recites “a substantially cylindrical support element, the downstream end of which sealingly cooperates with the opening of said member”.  This renders the claim indefinite, as it is unclear how the downstream end of a cylindrical element can “sealingly cooperate” with an “opening of said member”.  An “opening” is essentially a hole or aperture that is in something, e.g. an empty space, hence how an element “sealingly cooperates” with an “opening” is vague and unclear.  It is suggested the claim language be revised to recite the downstream end sealingly cooperates with some portion of the annular member that defines the opening, or has some structural relationship with the opening.  Note, that the instant disclosure describes a cylindrical “support element 76” that “sealingly cooperates” with an “annular web 78cb extending axially upstream and thus into the opening and sealingly cooperating with the downstream end of the support element 76” (Pg. 9, ln. 13-15).  However, limitations in the specification are not read into the claims.
Claims 5-6 are rejected by virtue of dependence on claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klemen (US 2017/0335795).
Regarding independent claim 1, Klemen discloses a fan module 12 for an aircraft turbine engine (Klemen Fig. 1), this module comprising a fan 12 (Para. 0043) and an electrical machine 38 (Para. 0045, “LP motor-generator”), characterized in that the electrical machine is coaxially mounted downstream of the fan 12 (Klemen Fig. 1 & 2, the electrical machine 38 is downstream of the fan blades 78) and comprises a rotor 44 coupled to rotate with the fan (Para. 0045, “the LP motor-generator 38 illustratively includes a motor-generator core 40 having a stator 42 fixed against rotation relative to the LP drive shaft 32 and a rotor 44 coupled to the LP drive shaft 32 for rotation”; the fan 12 is also coupled to LP drive shaft 32, Para. 0044) and an annular member 110 (“receptacle” comprising portions 112, 116, 124) with generally C-shaped axial cross-section (the receptacle 110 has a “generally C-shaped cross section” as a whole, and the ends 124 and 112 each have a generally C-shaped cross section) the opening 142 (“gap”) of which is axially oriented (the annular member has an opening that extends axially along line 25, Para. 0061, “ the extensions 128, 140 are radially aligned and define a gap 142 axially therebetween”) and receives said rotor 44 (the rotor extends within the opening 142 of the annular member as shown, Klemen Fig. 2), the annular member 110 comprising a radially outer portion 116 forming a stator 42 (Klemen Fig. 2, the stator 42 is directly coupled to the radially outer portion 116), and a radially inner portion 128, 140 (“extensions”, Para. 0060-61) forming a support for bearings 152, 154 guiding the rotor (Klemen Fig. 2, Para. 0046, 0062-63).

    PNG
    media_image1.png
    625
    773
    media_image1.png
    Greyscale

Regarding claim 2, Klemen discloses the module according to claim 1, wherein the electrical machine 38 is housed in an annular space (see the space the electrical machine 38 is housed in, Klemen Fig. 1 & 2) bounded upstream by a fan disc 76 (“fan rotor”, Klemen Fig. 2, Para. 0051-52) and downstream by an additional annular support 52 (“flange”) for bearings 154, 92 guiding a fan shaft 46 (Klemen Fig. 2, the additional annular support 52 supports one side of the bearing 154 relative to the fan shaft as shown, and also supports shaft bearing 92).
Regarding claim 4, Klemen discloses the module according to claim 1, wherein the rotor 44 is carried by a substantially cylindrical support element 106 (“rotor hub”), the downstream end of which sealingly cooperates with the opening 142 of said member (interpreted as the radially inner end of the portion 112 of the annular member 110 that defines a downstream side of the opening 142, sealingly cooperating with the support element 106 via the bearings 154 and their inner and outer races), and the upstream end of which receives a closure element 156 (“outer race” of the bearing 152) which sealingly cooperates with an upstream free end of said radially inner portion of the member (the outer race 156 is coupled to the upstream end 114 of the annular member 110, Klemen Fig. 2 above).
Regarding claim 7, Klemen discloses the module according to claim 1, wherein the stator 42 of the electrical machine is surrounded by a first annular shell (Klemen Fig. 7 & 8) which is connected by fixed vanes (shown in Klemen Fig. 7 & 8 at the inlet of the engine core upstream of compressor 14; alternatively the struts 56 shown in Klemen Fig. 5-6) to a second annular shell (either the core engine casing delimiting the core engine flowpath, or the outer fan casing surrounding the fan) extending around the first shell, these first and second shells delimiting between them an inlet of a flow duct of a primary flow (the primary air flow through the fan module and gas turbine engine, Klemen Fig. 1, 7 & 8).
Regarding claim 8, Klemen discloses the module according to claim 7, wherein the first shell has a radially outer annular surface which has an aerodynamic profile and which is swept by the main flow and/or the primary flow (Klemen Fig. 7 & 8, the first annular shell surrounding the electrical machine 38 has a swept shape to usher flow towards the engine core inlet).
Regarding claim 9, Klemen discloses an aircraft turbine engine (Klemen Fig. 1), comprising a gas generator 10 (gas turbine engine) and a fan module according to one of the preceding claims (e.g. claim 1 above), the fan module comprising a fan 12 arranged upstream of the gas generator 10 (Klemen Fig. 1) and configured to generate the main gas flow, part of which flows into a duct of the gas generator to form a primary flow (Klemen Fig. 7 & 8, Para. 0043, “The fan 12 draws air into the compressor 14 that compresses and delivers the air to the combustor 16”), and another part of which flows in a duct around the gas generator (the bypass duct shown in Klemen Fig. 1, 7 & 8) to form a secondary flow, the turbine engine further comprising the electrical machine 38, wherein said stator 42 is configured to be cooled by the main flow and/or the primary flow (the stator is adjacent to the primary flow, and hence would experience at least some cooling effect by proximity to the primary flow).
Regarding claim 10, Klemen discloses a method of modular assembly of a turbine engine according to claim 9, comprising the steps of: 
(a) assembling the electrical machine 38 (implicit, see Klemen Fig. 4 showing an exploded view of the module), 
(b) mounting the electrical machine 38 radially within a first shell (Klemen Fig. 1, 7, 8, the electrical machine is within the first shell, and consequently must have been mounted there in a mounting step), which is secured to a second shell by the fixed vanes (shown in Klemen Fig. 7 & 8 at the inlet of the core engine upstream of compressor 14), 
(c) mounting the resulting assembly on a first annular support 52 for bearings 92 guiding a fan shaft 46 (Klemen Fig. 2), and 
(d) connecting a fan disc 76 to said fan shaft 46 (Para. 0051, Klemen Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klemen in view of Diemer (US 2014/0373532).
Regarding claim 3, Klemen discloses the module according to claim 2, wherein said member 110 is attached to said other bearing support, 
Kleman fails to disclose said member and said other bearing support comprising holes for oil discharge from the opening of the member axially downstream.
Diemer teaches holes 310 serving as oil drainage passages that receive oil used to lubricate bearings of an electrical machine (Diemer Fig. 2, Para. 0024), said holes formed within bearing support members 30 and support structure 123 of the electric machine rotor 24 (Para. 0024) and discharging oil in an axially downstream direction (Diemer Fig. 2) to empty into an oil plenum 114.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated holes for oil discharge, as taught by Diemer, into the member and bearing support of Klemen, in order to provide the fan module with passages for bearing lubricant to drain away from the rotating components and exit the module and return to an oil/lubricant sump for recirculation (Diemer Para. 0024).  Note, that the use of a known prior art structure (in this case the use of holes for discharging oil from a bearing cavity taught by Klemen), to obtain predictable results (in this case to permit an outflow of lubricant from its point of use to recirculate to a sump or oil supply) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A. Providing oil drainage holes in a bearing cavity receiving lubricant is a well-known and common feature in the art, and one skilled in the art would have been motivated to incorporate such a feature to permit used oil to drain away from the bearings.

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klemen. 
Regarding independent claim 11 & claim 12, a fan module 12 for an aircraft turbine engine (Klemen Fig. 1), this module comprising a fan 12 (Para. 0043) and an electrical machine 38 (Para. 0045, “LP motor generator”), wherein the electrical machine is coaxially mounted downstream of the fan 12 (Klemen Fig. 1 & 2, the electrical machine 38 is downstream of the fan blades 78) and comprises a rotor 44 coupled to rotate with the fan (Para. 0045, “the LP motor-generator 38 illustratively includes a motor-generator core 40 having a stator 42 fixed against rotation relative to the LP drive shaft 32 and a rotor 44 coupled to the LP drive shaft 32 for rotation”; the fan 12 is also coupled to LP drive shaft 32, Para. 0044) and an annular member 110 (“receptacle” comprising portions 112, 116, 124) with generally C-shaped axial cross-section (the receptacle 110 has a “generally C-shaped cross section” as a whole, and the ends 124 and 112 each have a generally C-shaped cross section) , the opening 142 of which is axially oriented (the annular member has an opening that extends axially along line 25, Para. 0061, “ the extensions 128, 140 are radially aligned and define a gap 142 axially therebetween”) and receives said rotor (the rotor extends within the opening 142 of the annular member as shown, Klemen Fig. 2), a stator 42 being coupled to the annular member 110 (Klemen Fig. 2, the stator 42 is directly coupled to the radially outer portion 116), and a radially inner portion 128, 140 (“extensions”, Para. 0060-61) of the annular member forming a support for bearings 152, 154 guiding the rotor (Klemen Fig. 2, Para. 0046, 0062-63); the stator being coupled to a radially outer portion 116 of the annular member (Klemen Fig. 2 above).
Klemen fails to teach the stator being integrated with the annular member/the radially outer portion of the annular member. 
However, it is noted that making a part integral, as it is disclosed and claimed in the instant application, was an obvious extension of prior art teachings, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP 2144.04, V, B). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Klemen in order to make the stator integrated with a radially outer portion of the annular member, as opposed to being separate components joined together, in order to reduce the number of parts within the fan module and simplify the assembly of the electrical machine.  Combining previously separate elements that are coupled together into a single integral part would have been an obvious extension of prior art teachings.

Allowable Subject Matter
Claims 5-6 & 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-10  have been fully considered, but they are not persuasive.
 Applicant asserts (Remarks dated 08/02/2022, pg. 5-7) that Klemen fails to recite the claimed subject matter, since the receptacle 110, which includes cover 112, and overhang 124, is “clearly distinct from the electrical machine”, and that “the stator 42 could be coupled with the annular shell 116… is not equivalent to this annular shell 116 forming the stator of the electrical machine”.  Applicant further states “the motor generator 40… is independent from the receptacle 110” since the receptacle receives the motor generator 40.  
However, the examiner respectfully disagrees.  The rejection under Klemen referenced the overall “LP motor-generator 38” as the claimed “electrical machine”, not the “motor-generator core 40”.  Klemen states in Para. 0059, “the LP motor-generator 38 illustratively includes a housing 108 having a receptacle 110 and a cover 112 attached to the receptacle 110 and together defining an interior cavity 114 (as shown in FIG. 2) for receiving the motor-generator core 40” as applicant acknowledges (Remarks Pg. 6).  Hence, based on the description in Klemen, the “LP motor generator 38” includes the receptacle 110 and cover 112 (which together form the “generally C-shaped” annular member), and the receptacle 110 is therefore not “independent” or separate of the electrical machine.  Applicant references the “motor generator core 40”, however, the core 40 is also a part of the overall electrical machine 38 that also includes the receptacle 110 (Para. 0045, “the LP motor-generator 38 illustratively includes a motor-generator core 40”).  The claim uses the term “electrical machine” and does not explicitly limit the machine to be limited to only the rotor and the stator, since a “machine” can comprise an assembly of parts forming an overall device, including support structures such as a housing/receptacle.  
Applicant further recites that the stator 42 of Klemen being coupled to the annular shell 116 is not equivalent to the annular shell “forming the stator”.  However, the examiner respectfully disagrees.  Claims 1-10 does not require the annular member and stator to be formed integrally with each other. The outer portion of the annular member fixedly supports the stator radially outward of the rotor, and thus could be construed as forming part of the stator portion of the electrical machine. Insofar as the stator and outer portion of the annular member are formed integrally (as claimed in newly added claims 11 & 12), it is noted that making separate components connected to each other into an integral part was held to be an obvious extension of prior art teachings, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP 2144.04, V, B). See rejection of claims 11 & 12 above.
Examiner suggests revision of the claim language to focus on the placement of the rotor relative to the annular member, for instance, by reciting the rotor being “radially between” the radially outer and radially inner portions of the annular member, and the opening of the C-shaped annular member being axially facing, as opposed to “oriented”.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741